Citation Nr: 0820960	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-35 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an effective date earlier than June 5, 
1995, for service connection for residuals of shrapnel 
fragment lodged in T5 involving Muscle Groups (MG) XX and 
XXIII.

2.  Entitlement to an effective date earlier than June 5, 
1995, for a 40 percent disability rating for residuals of 
shrapnel fragment lodged in T5 involving MG XX and XXIII.

3.  Entitlement to an effective date earlier than June 5, 
1995, for service connection for residuals of shrapnel 
fragment lodged in T5 with loss of motion.

4.  Entitlement to an effective date earlier than June 5, 
1995, for a 20 percent disability rating for residuals of 
shrapnel fragment lodged in T5 with loss of motion.

5.  Entitlement to an effective date earlier than June 5, 
1995, for separate rating for demonstrable deformity of T5.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and March 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  

The veteran has appealed the effective dates assigned for 
both the grant of service connection and the disability 
ratings assigned for residuals of shrapnel fragment lodged in 
T5, involving MG XX and XXIII, as well as for residuals of 
shrapnel fragment lodged in T5 with loss of motion.  
Moreover, he has also appealed the effective date assigned 
for the separate rating granted for demonstrable deformity of 
T5 in the February 2004 rating decision, implementing an 
August 2003 Board decision.  The Board has identified the 
claims as separate issues as indicated on the title page.  


FINDINGS OF FACT

1.  In a September 1999 rating decision, VA granted service 
connection for a shrapnel fragment lodged in T6 (later 
identified as T5), and assigned a 10 percent disability for 
resultant muscle injury, effective June 5, 1995.  The veteran 
did not appeal the effective date, and that aspect of the 
decision became final.

2.  On October 29, 2003, the RO received correspondence from 
the veteran, attempting to obtain an effective date earlier 
than June 5, 1995, for service connection for residuals of a 
shrapnel fragment lodged in T5 involving MG XX and MG XXIII.

3.  A 40 percent disability rating is assigned for residuals 
of shrapnel fragment lodged in T5 involving muscle groups XX 
and XXIII from June 5, 1995, the date service connection is 
established.

4.  In a May 2000 rating decision, VA granted service 
connection for shrapnel fragment lodged in T6 (later 
identified as T5) with loss of motion, effective June 5, 
1995.  The veteran did not appeal the effective date of the 
award, and that aspect of the decision became final.

5.  On October 29, 2003, the RO received correspondence from 
the veteran, attempting to obtain an effective date earlier 
than June 5, 1995, for service connection.

6.  A 20 percent disability rating is assigned for shrapnel 
fragment lodged in T5 with loss of motion from June 5, 1995, 
the date service connection is established.

7.  A separate rating for vertebral deformity at T5 was 
awarded, effective June 5, 1995, the date service connection 
is established for shrapnel fragment lodged in T5.


CONCLUSIONS OF LAW

1.  The September 1999 rating decision establishing an 
effective date of June 5, 1995, for service connection for a 
shrapnel fragment lodged in T5 involving MG XX and XXIII, is 
final and the appeal for an earlier effective date for 
service connection based upon an October 2003 claim is 
legally precluded.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2007); Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

2.  The criteria for an effective date earlier than June 5, 
1995, for the grant of a 40 percent disability rating for 
residuals of shrapnel fragment lodged in T5 involving MG XX 
and MG XXIII have not been met.  38 U.S.C.A. §§ 5110, 7105 
(West 2002); 38 C.F.R. § 3.400 (2007).

3.  The May 2000 rating decision establishing an effective 
date of June 5, 1995, for service connection for a shrapnel 
fragment lodged in T5 with loss of motion, is final and the 
appeal for an earlier effective date for service connection 
based upon an October 2003 claim is legally precluded.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2007); 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).

4.  The criteria for an effective date earlier than June 5, 
1995, for the grant of a 20 percent disability rating for 
residuals of shrapnel fragment lodged in T5 with loss of 
motion have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 
2002); 38 C.F.R. § 3.400 (2007).

5.  The criteria for an effective date earlier than June 5, 
1995, for the grant of a separate 10 percent disability 
rating for vertebral deformity at T5 have not been met.  
38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

As the February 2004 rating decision on appeal granted a 
separate disability rating for the veteran's vertebral 
deformity and an effective date for the award, statutory 
notice had served its purpose, and its application was no 
longer required.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran exercised his right to appeal the 
effective date assigned in that decision, and the July 2005 
statement of the case (SOC) properly provided notice on the 
downstream issue of the effective date of an award.  April 
2005 and March 2006 correspondence provided additional 
notice.  Neither the veteran nor his representative has 
alleged that notice in this case was less than adequate.

Moreover, with regard to the veteran's claims for earlier 
effective dates for both service connection and increased 
disability ratings for residuals of shrapnel fragment lodged 
in T5 involving MG XX and MG XXIII, and for residuals of 
shrapnel fragment lodged in T5 with loss of motion, as will 
be explained below, the law, and not the evidence, is 
dispositive in this case.  The Court has held that when the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter, VA's duties to notify and assist 
the veteran can have no effect on the appeal.  Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Therefore, the Board finds that no further action is 
necessary under statutory and regulatory duties to notify and 
assist the claimant in these claims and that the case is 
ready for appellate review.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no issue 
as to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  



Analysis

The veteran contends that he is entitled to an effective date 
of January 23, 1969, for all the issues listed on the title 
page because service connection was granted for the listed 
disabilities pursuant to 38 C.F.R. § 3.156(c)(2007).  He 
further contends that he filed a timely notice of 
disagreement with the effective date assigned when service 
connection was initially granted.  

Following notification of an initial review and adverse RO 
determination, a notice of disagreement must be filed within 
one year from the date of notification thereof; otherwise, 
the determination becomes final and is not subject to 
revision except on the receipt of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Notice of the 
adverse determination must include notice of the right to 
appeal.  38 C.F.R. § 19.26.  Following receipt of a notice of 
a timely disagreement, the RO must issue an SOC.  38 C.F.R. 
§ 19.26.  A Substantive Appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the appellant, or within the remainder of the 1- 
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b).  Otherwise, the determination 
becomes final and is not subject to revision except on the 
receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.

Moreover, the Court holds that there is no such procedure as 
a freestanding challenge to the finality of a VA decision.  
See DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).  The Court 
further holds that, after a rating decision establishing an 
effective date becomes final, there is no such procedure as a 
freestanding claim for an earlier effective date.  See Rudd 
v. Nicholson, 20 Vet. App.196 (2006) (RO decisions assigning 
effective dates for veteran's service-connected conditions 
become final when decisions are not appealed, and veteran 
could only attempt to overcome finality of the decisions by a 
request for revision based on CUE, or by a claim to reopen 
based upon new and material evidence.  Further, because 
proper effective date for an award based on claim to reopen 
could be no earlier than date on which that claim was 
received, only a request for revision based on CUE could 
result in assignment of earlier effective date). 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date upon 
receipt of new and material evidence after a final 
disallowance will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

For cases where a veteran seeks to reopen a claim for 
entitlement to an earlier effective date under 38 C.F.R. 
§ 3.156, even assuming the presence of new and material 
evidence, reopening of a claim for entitlement to an earlier 
effective date can not result in the actual assignment of an 
earlier effective date, because an award granted on a 
reopened claim may not be made effective prior to the date of 
the reopened claim.  See 38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (2004); Leonard v. Principi, 17 
Vet. App. 447 (2004), aff'd Leonard v. Principi, 405 F.3d 
1333 (Fed. Cir. 2005); Lapier v. Brown, 5 Vet. App. 215 
(1993).

In this case, the RO received the veteran's original claim 
for shrapnel wounds to both legs, back, right hip, right 
shoulder and arm, left buttock and right side of head in 
November 1969.  A June 1970 rating decision granted service 
connection for residual scars to several of the listed 
anatomical areas.  Although the veteran subsequently raised 
and perfected various issues addressed in prior Board 
decisions, the RO received his claim "to reopen my original 
claim for service connected disability resulting from the 
shrapnel wounds" on June 5, 1995.  He specifically noted 
that such residuals included retained shrapnel embedded in 
the body of his T6 vertebra.  

In a September 1999 rating decision, service connection for 
shrapnel fragment lodged in T6 (later identified as T5 and 
involving MG XX and MG XXIII) was granted, and a 10 percent 
disability rating assigned with an effective date of June 5, 
1995.  

In November 1999, although he disagreed with the effective 
dates assigned other disabilities addressed in earlier Board 
decisions, the veteran disagreed with the disability rating 
assigned for the shrapnel fragment lodged in T6.  He did not 
disagree with the effective date assigned for service 
connection for this disability.  He subsequently perfected 
his appeal with respect to the disability rating in January 
2000.  The disability rating was finally decided in a 
December 2004 Board decision.

Likewise, service connection for shrapnel fragment lodged in 
T6 (later identified as T5) with loss of motion, was granted 
in a May 2000 rating decision and assigned a 10 percent 
disability rating effective from June 5, 1995.  

In June 2000, the veteran disagreed with the disability 
rating assigned for the shrapnel fragment lodged in T6 with 
loss of motion.  Again, he did not disagree with the 
effective date assigned for service connection for the 
disability.  The disability rating was also finally decided 
in a December 2004 Board decision.

On October 29, 2003, the RO received correspondence from the 
veteran in which he contended that the effective date for 
service connection for all his service-connected disabilities 
should be January 23, 1969.  Since the veteran did not allege 
clear and unmistakable error in the September 1999 and May 
2000 rating decisions, these claims can only be construed as 
claims of entitlement to earlier effective dates for the 
grant of service connection for the various disabilities 
arising from the residual fragment lodged in T5.  His claims 
for earlier effective dates for the 40 and 20 percent 
disabilities assigned these disabilities are predicated on 
his contentions for earlier effective dates for the grant of 
service connection.

Likewise, an August 2003 Board decision granted the veteran a 
separate rating for vertebral deformity at T5 under previous 
Diagnostic Code 5285.  38 C.F.R. § 4.71a.  A February 2004 
rating decision was issued implementing the Board 
determination and assigning an effective date of June 5, 
1995.  The veteran filed a timely notice of disagreement with 
the effective date in June 2004.  He subsequently perfected 
his appeal of the issue in October 2005.

The veteran's October 2003 attempts to obtain earlier 
effective dates than those already assigned for the award of 
service connection for residuals of shrapnel fragment lodged 
in T5 involving MG XX and XXIII and those with loss of motion 
are legally precluded.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  The Court has held that final decisions cannot be 
revisited, except under clearly defined and limited 
circumstances.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002).  The Court has applied Cook by holding that the only 
way to review final decisions is either by a claim of CUE or 
through the submission of new and material evidence.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006); Dicarlo v. 
Nicholson, 20 Vet. App. 52 (2006).  However, because the 
effective date upon receipt of new and material evidence 
after a final disallowance will be the date of receipt of the 
new claim or the date entitlement arose, whichever is later, 
it is not possible to reopen a claim for an earlier effective 
date based on the receipt of new and material evidence.  See 
Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005).  
Accordingly, in this matter, the effective dates for the 
awards of service connection for residuals of shrapnel 
fragment lodged in T5 involving MG XX and XXIII and for 
residuals of shrapnel fragment lodged in T5 with loss of 
motion, can be no earlier than June 5, 1995, as this is the 
date of receipt of the veteran's claims for service 
connection for these disabilities.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

Likewise earlier effective dates for the veteran's respective 
40 percent, 20 percent and separate 10 percent disability 
ratings for the various residuals of a shrapnel fragment 
lodged in T5 are not warranted as the current ratings are 
effective to the date service connection has been 
established.  Accordingly, after considering the contentions 
of the veteran and his representative, the Board concludes 
that the claims for effective dates earlier than June 5, 
1995, for either service connection or increased disability 
ratings (to include a separate disability rating) for the 
various residuals of shrapnel fragment lodged in T5, must be 
denied.




ORDER

An effective date prior to June 5, 1995, for the grant of 
service connection for residuals of shrapnel fragment lodged 
in T5 involving MG XX and MG XXIII is denied.

An effective date prior to June 5, 1995, for the grant of a 
40 percent disability rating for residuals of shrapnel 
fragment lodged in T5 involving MG XX and MG XXIII is denied.

An effective date prior to June 5, 1995, for the grant of 
service connection for residuals of shrapnel fragment lodged 
in T5 with loss of motion is denied.

An effective date prior to June 5, 1995, for the grant of a 
20 percent disability rating for residuals of shrapnel 
fragment lodged in T5 with loss of motion is denied.

An effective date prior to June 5, 1995, for the grant of a 
separate 10 percent disability rating for vertebral deformity 
at T5 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


